DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2836412 B1 (“Taylor”).
Referring to Claim 1: Taylor discloses a method for mixed operation of a section of railroad line (AC) (Para. [0002]), the section of railroad line being trafficable by trains equipped with a train control system (“System A”, i.e., “CBTC”) and by trains not equipped with the train control system (“System B”, i.e., “colour light signals”) (Para. [0013] and [0014]) and the section of railroad line being provided with at least one switch (Para. [0004] and [0005]) (Figs. 15 and 16), which comprises the steps of: 
indicating the section of railroad line as occupied in an event that a train not equipped with the train control system is to enter the section of railroad line from a direction of a side track, wherein an occupied indication is triggered by a first throwing of the switch in the direction of the side track (Para. [0022] and [0024]); and 
cancelling the occupied indication after the train not equipped with the train control system has passed through, a cancelation being triggered by a second throwing of the switch in a direction of the section of railroad line (Para. [0023] and [0100]).

Referring to Claim 6: Taylor discloses a method, which further comprises controlling an operation on the side track by track safety equipment (“colour light signals”) other than the train control system (“CBTC”) (Para. [0013]).

Referring to Claim 7: Taylor discloses a method, wherein the train control system is a communications-based train control (CBTC) system (Para. [0013]).

Referring to Claim 8: Taylor discloses a section of railroad line, comprising: 
a train control system (“System A”, i.e., “CBTC”) where the section of railroad line being trafficable by trains equipped with said train control system and by trains not equipped with said train control system (“System B”, i.e., “colour light signals”) (Para. [0013]); and 
at least one switch (“interlock”) (Para. [0004] and [0005]) (Figs. 15 and 16), and an occupied indication for the section of railroad line can be triggered by a first throwing of said switch in a direction of a side track (Para. [0022] and [0024]), and cancelation of the occupied indication can be triggered by a second throwing of said switch in a direction of the section of railroad line (Para. [0023] and [0100]).

Referring to Claim 10: Taylor discloses a section of railroad line, wherein at least one end of the section of railroad line is equipped with a color light signal (Para. [0013]).

Referring to Claim 11: Taylor discloses a section of railroad line, wherein said train control system is a communications-based train control (CBTC) system (Para. [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Newman (US 5,437,422).
Referring to Claim 2: Taylor does not specifically teach after the second throwing of the switch, carrying out a track clearing run on the section of railroad line using a train equipped with the train control system before the section of railroad line is released for operation by the trains equipped with the train control system. However, Newman teaches a railway signaling system, wherein the system carries out a track clearing run on the section of railroad line (77-81) using a train (75) equipped with the train control system (“TCS”) before the section of railroad line is released for operation by the trains equipped with the train control system (Fig. 13) (Col. 14, lines 1-11). Newman also teaches that “the movement authority of the following train is updated in ‘granular chunks’ as the followed train clears each block section.” (Col. 2, lines 9-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Taylor to perform a track clearing run using a train equipped with the train control system, as taught by Newman, in order to clear the track after a train not equipped with the train control system has passed through the switch, and “[i]n this way it is possible to overlay a new moving block system on to an existing railway while being able to operate both equipped and un-equipped trains to give the benefits of increased capacity that moving block operation provides.” (Newman, Col. 14, lines 12-16).

Referring to Claim 3: Taylor does not specifically teach prior to the second throwing of the switch, carrying out a track clearing run using a train equipped with the train control system from the direction of the side track before the section of railroad line is released for operation by the trains equipped with the train control system after the second throwing of the switch. However, Newman teaches a railway signaling system, wherein the system carries out a track clearing run on the section of railroad line (77-81) using a train (75) equipped with the train control system (“TCS”) before the section of railroad line is released for operation by the trains equipped with the train control system (Fig. 13) (Col. 14, lines 1-11). Newman also teaches that “the movement authority of the following train is updated in ‘granular chunks’ as the followed train clears each block section.” (Col. 2, lines 9-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Taylor to perform a track clearing run using a train equipped with the train control system, as taught by Newman, in order to clear the side track after a train not equipped with the train control system has passed through the switch, and “[i]n this way it is possible to overlay a new moving block system on to an existing railway while being able to operate both equipped and un-equipped trains to give the benefits of increased capacity that moving block operation provides.” (Newman, Col. 14, lines 12-16).

Claims 4, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Houghton (US 2020/0017131 A1). 
Referring to Claims 4 and 9: Taylor does not specifically teach cancelling a release for operation by the trains equipped with the train control system if a position of the switch is not known. However, Houghton teaches a switch point indicator system, wherein when “the switch(es) position that the train is approaching is unknown and that the train must approach the switch with caution being prepared to stop before reaching the switch.” (Para. [0034], last sentence). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Taylor to approach unknown switches with caution, as taught by Houghton, by cancelling a release and preventing trains from approaching unknown switches at dangerous speeds.

Referring to Claim 5: Taylor does not teach that after each throwing of the switch in the direction of the section of railroad line, a derail on the side track is activated which prevents the side track from being traversed. However, Houghton teaches a switch point indicator system, wherein a derail (DR) on the side track is activated which prevents the side track from being traversed (Para. [0054]) (Fig. 13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Taylor to provide and activate a derail on the side track, such as the one taught by Houghton, in order to not allow “railcars to pass by the derail on the siding which could foul the main line.” (Houghton, Para. [0054]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman (US 5,437,422).
Referring to Claim 12: Newman discloses a switch, comprising: 
an device (14) for detecting a switch (16) position; and 
an apparatus (13) having interfaces (23, 24) for outputting a code (Col. 3, lines 25-32) relating to the switch position for two interlockings (Col. 4, lines 26-31), wherein one interlocking is equipped for operation using an automatic train control system (Col. 4, lines 32-48) (Fig. 6).

Referring to Claim 13: Newman discloses a switch, further comprising a further apparatus (15) for triggering a clear indication and/or an occupied indication and has electrical rail contacts (“track circuit units”) (Col. 4, lines 32-42).

Referring to Claim 14: Newman discloses a switch, wherein said further apparatus (15) for triggering the clear indication and/or of the occupied indication is implemented mechanically by an interlocking bed (16) (Col. 4, lines 32-36) (Fig. 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617